The Court.
The order of May 13, 1892, directing the executors to pay to the widow an allowance of one thousand dollars per month for her support, during the period named therein, has been reversed; and there is
*617nothing said in the opinion filed in this case which can be properly construed as a direction to the superior court in settling the accounts of the executors to only credit them on account of the payments made by them for the support of the widow with the amount named in the reversed order. In settling the accounts the court will credit the executors with such sum as it finds was reasonably and properly advanced by them for the purpose named. In declaring this general principle, the court in its opinion simply explained how the account should have been stated upon the findings appearing in the record of the case; but as these findings fell with the order reversed the court will necessarily make new findings, and upon them will state the account in accordance with the general rule announced in the opinion. If the court shall upon the new hearing find one thousand dollars per month or any greater or less amount a reasonable sum to be applied for the support of the widow, then the executors should be credited with the amount so found to be reasonable and proper.
Rehearing denied.